COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





PATRICK SIMPSON,

                            Appellant,

v.


THE CITY OF SAN ANTONIO, TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00229-CV

Appeal from the

 County Court at Law No. 3

of Bexar County, Texas 

(TC# 121,242) 






MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant represents that he no longer wishes to pursue the appeal, and
requests that the Court enter an order dismissing the appeal without prejudice.  In accordance
with our Rule 42.1(a)(1), we will grant the motion as to Appellant’s request for dismissal.  The
motion will be denied, in part, as to Appellant’s request that the appeal be disposed of “without
prejudice.”
            On an appellant’s motion, an intermediate court of appeals is authorized to “dismiss the
appeal or affirm the appealed judgment or order unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.”  Tex.R.App.P. 42.1(a)(1).  The Rule does
not permit this Court to dismiss an appeal, “without prejudice to the refiling.”  Accordingly, as
Appellee has not objected to the motion, and there is no indication that dismissal would prevent
the parties from seeking relief to which it would otherwise be entitled, Appellant’s motion to
dismiss is GRANTED.  See Tex.R.App.P. 42.1(a)(1).  Appellant’s request that the appeal be
dismissed “without prejudice” is DENIED.


September 22, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.